Citation Nr: 1507850	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for varicose veins or spider veins.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for low blood pressure.

4.  Entitlement to an initial compensable evaluation for service-connected scars of the neck and breast.

5.  Entitlement to an initial compensable evaluation for service-connected right ear hearing loss.

6.  Entitlement to an initial compensable evaluation for service-connected chondromalacia of the left knee.

7.  Entitlement to an initial compensable evaluation for service-connected chondromalacia of the right knee.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine, status post anterior cervical discectomy and fusion.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected endometriosis.  

10.  Entitlement to service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. § 1702.

11.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety, to include as secondary to her service-connected disabilities.  

12.  Entitlement to service connection for a disability of the thoracolumbar spine.

13.  Entitlement to service connection for headaches, to include as secondary to service-connected degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from a December 2012 rating decision of the RO in Baltimore, Maryland.
The November 2008 rating decision, in relevant part, granted service connection and assigned 10 percent disability ratings for the following disabilities: (1) degenerative disc disease of the cervical spine, status post anterior cervical discectomy and fusion; (2) tinnitus; and (3) endometriosis.  It also granted service connection and assigned 0 percent (noncompensable) ratings for the following disabilities: (4) scars on the neck and breast; (5) right ear hearing loss; (6) chondromalacia of the left knee; (7) chondromalacia of the right knee; (8) status post healed fracture of the left ring finger; and (9) deviated nasal septum, status post nasoseptal reconstruction.   The ratings were all effective from December 1, 2007.  The November 2008 rating decision also denied entitlement to service connection for (10) spider veins; (11) anemia; (12) low blood pressure; and (13) left ear hearing loss.

In July 2009, the Veteran's accredited representative filed a notice of disagreement with the four denials of service connection and the nine disability ratings that were assigned in the November 2008 rating decision.  In August 2009, the Veteran requested, in writing, withdrawal of the issues of (1) service connection for left ear hearing loss; (2) an increased rating for right ear hearing loss; (3) an increased rating for the left ring finger disability; (4) an increased rating for post nasal septum reconstruction; and (5) an increased rating for tinnitus.  The Board notes that the claim of entitlement to an increased rating for right ear hearing loss was listed on the July 2011 statement of the case and was contemplated by the July 2011 substantive appeal.  Therefore, that issue will not be treated as having been withdrawn.  The other four issues that were listed on the August 2009 withdrawal, however, are considered to have been properly withdrawn.  

In addition to listing the increased rating for right ear hearing loss claim, the July 2011 statement of the case listed the eight issues that were contemplated by the July 2009 notice of disagreement that were not listed on the August 2009 withdrawal statement.  Those eight issues are also contemplated by the July 2011 substantive appeal.  The nine issues that were listed on the July 2011 statement of the case are thus considered to have been properly appealed and are before the Board for consideration.

The December 2012 rating decision denied entitlement to service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. § 1702, as well as entitlement to service connection for an acquired psychiatric disability, a thoracolumbar spine disability, and headaches.  The Veteran filed a notice of disagreement with these denials in January 2013.  The Veteran has not yet been issued a statement of the case.  Therefore, a remand is necessary for the purpose of issuing the Veteran a statement of the case and giving her an opportunity to perfect a substantive appeal.

In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for myalgia and myositis has been raised by the record in a December 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At her November 2014 Board hearing, the Veteran testified that she receives most of her medical treatment through Johns Hopkins.  These records have not been obtained and associated with the claims file.  The Board therefore finds it necessary to remand the issues on appeal in order to obtain these records.  

In addition, on remand, any outstanding VA medical records must also be obtained and associated with the claims file.  

With respect to the increased rating claims, the Board also notes that the most recent VA examination reports of record are from April 2008.  With respect to her increased rating claims, the Veteran has testified that some of her service-connected disabilities have worsened in severity.  Given that almost seven years have passed since the April 2008 VA examinations, the Board finds that new VA examinations are warranted so that any decisions on these claims are based on a record that contains thorough and contemporaneous medical examinations, so that the evaluation of the claimed disabilities will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

With respect to the service connection claims, the Board notes that the anemia and low blood pressure claims appear to be intertwined with the endometriosis claim.  Furthermore, the Veteran testified that she had varicose veins cauterized in 2012, which was subsequent to the April 2008 VA examination.  The Board finds that examinations should be conducted, and opinions obtained, with respect to these claims.  

All VA examinations scheduled for this Veteran must take place at a VA medical facility in Washington, DC; they are not to be scheduled at the VA Medical Center (VAMC) in Baltimore, Maryland.

Finally, the claims of entitlement to service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. § 1702, as well as entitlement to service connection for an acquired psychiatric disability, a thoracolumbar spine disability, and headaches, were denied by the RO in a December 2012 rating decision.  The primary basis for these denials was that the appellant had allegedly failed to report for scheduled November 2012 VA examinations.  Notice of this rating decision was mailed to the Veteran in January 2013.  Later that month, she sent a letter to her accredited representative, which was forwarded by the representative to VA, noting that she had received the rating decision notification from VA.  She reported that she had not been notified of any scheduled VA examinations and that, when she called the relevant VA hospital, the clerk informed her that she had never been scheduled for any November 2012 examinations.  She stated that "I am NOT satisfied with this decision and would like the opportunity to have the appointments."  

The Board interprets the Veteran's January 2013 statement as a notice of disagreement with the claims that were denied in the December 2012 rating decision.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board therefore finds it necessary to remand these issues for the issuance of a statement of the case and to give the Veteran the opportunity to perfect an appeal on these claims.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of (a) entitlement to service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. § 1702, (b) entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety, to include as secondary to her service-connected disabilities, (c) entitlement to service connection for a thoracolumbar spine disability, and (d) entitlement to service connection for headaches, to include as secondary to service-connected degenerative disc disease of the cervical spine

The appellant must be notified that she must file a timely substantive appeal (VA Form 9) in order to perfect an appeal of these issues.  

The RO/AMC is free to undertake any additional development deemed appropriate with respect to these issues, to include scheduling VA examinations at a VA medical facility in Washington, DC. 

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain her medical records from Johns Hopkins.  The Veteran should also be notified that she may submit these records herself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Obtain any outstanding VA medical records and associate these records with the claims folder.

4.  Following completion of the second and third instructions above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of her claimed anemia, low blood pressure, and varicose veins.  This examination must take place at a VA medical facility in Washington, DC; it is not to be scheduled at the VAMC in Baltimore, Maryland.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should diagnose any pertinent disabilities.  For each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was incurred or aggravated as a result of her military service, to include as secondary to or a symptom of her service-connected endometriosis.  

(The AOJ may wish to schedule this examination in conjunction with the endometriosis examination that is requested in the 10th remand instruction, below.)

Any opinion expressed must be accompanied by a complete rationale.

5.  Following completion of the second and third instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of her cervical spine disability.  This examination must take place at a VA medical facility in Washington, DC; it is not to be scheduled at the VAMC in Baltimore, Maryland.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should list the range of motion of the Veteran's cervical spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the cervical spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  (If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.)

b.  Does pain significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time?  (These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.)

c.  The examiner should also describe the extent to which the Veteran's cervical spine disability interferes with her ability to work.

6.  Following completion of the second and third instructions above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of the neurological manifestations of her service-connected cervical spine disability, to include radiculopathy of the bilateral upper extremities.  This examination must take place at a VA medical facility in Washington, DC; it is not to be scheduled at the VAMC in Baltimore, Maryland.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should identify any neurological findings related to her service-connected cervical spine disability, to include any radiculopathy of the bilateral upper extremities.  The examiner should fully describe the extent and severity of those symptoms.  With respect to the radiculopathy, the examiner should specifically identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

7.  Following completion of the second and third instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of her service-connected bilateral knee disabilities.  This examination must take place at a VA medical facility in Washington, DC; it is not to be scheduled at the VAMC in Baltimore, Maryland.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's chondromalacia of the left and right knees and should provide the following information:  

a.  The examiner should specifically state range of motion findings for both knees.

b.  The examiner should comment on whether these disabilities exhibit weakened movement, excess fatigability, or incoordination attributable to the service-connected disabilities.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

8.  Following completion of the second and third instructions above, the Veteran should be afforded a VA audiological examination in order to determine the severity of her right ear hearing loss.  This examination must take place at a VA medical facility in Washington, DC; it is not to be scheduled at the VAMC in Baltimore, Maryland.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's right ear hearing loss.  The examiner should also describe the impact that the Veteran's right ear hearing loss has on her employability.  Any opinion expressed should be accompanied by supporting rationale.   

9.  Following completion of the second and third instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of the scars on her neck and breast.  This examination must take place at a VA medical facility in Washington, DC; it is not to be scheduled at the VAMC in Baltimore, Maryland.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  

Examination findings should be clearly reported to allow for application of VA's rating criteria for disfigurement of the head, face, and neck (Diagnostic Code 7800) and scarring other than on the head, face, and neck (Diagnostic Codes 7801 through 7805) that apply to claims that were filed before October 23, 2008.  The examiner should, in particular, identify the number of painful scars that are found.  All findings should be reported in detail.  

10.  Following completion of the second and third instructions above, arrange for the Veteran to undergo a VA examination to determine the nature and severity of her endometriosis.  This examination must take place at a VA medical facility in Washington, DC; it is not to be scheduled at the VAMC in Baltimore, Maryland.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's endometriosis and should provide the following information:  

a.  Is the Veteran's endometriosis characterized by pelvic pain or heavy or irregular bleeding not controlled by treatment?

b.  Is the Veteran's endometriosis characterized by lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms?

(The AOJ may wish to schedule this examination in conjunction with the service connection examination that is requested in the 4th remand instruction, above.)

11.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






